Epes, J.,
dissenting.
This is a case in which a boy between eight and nine years old had his hand and forearm seriously injured by getting it caught between the rollers of a wringer of a Maytag washing machine, model 90. Serious injury to a child, particularly one which will be permanent in its effect, always excites our sympathy, but this appeal to our sympathy can have no proper place in the determination of this case.
There are three points of difference between the views expressed by the court in its opinion and the view which I take of this case.
(1) I think that the undisputed physical facts show that it is very highly improbable, if indeed not impossible, that the injury to this boy came about in the way in which he says it did. There must have been some intentional tampering with this machine by him. This destroys, certainly to a large extent, the credibility of his testimony as to what he did and as to how he was injured.
(2) I think that the testimony of Gaitley may not fairly *95be construed to be an admission by him that he was guilty of any negligence. He does say that had he known this boy was going to come into the bathroom he would not have left any part of the machine running. But the question is not whether he could, or would, have taken so great precaution as to make it impossible for this boy to get himself hurt with this machine, or not, if he had known he was coming into the bathroom; but whether he committed an act of negligence in doing what he did do. But further than this, it is not what Gaitley may, or may not, have thought about this matter that is determinative of this case.
(3) However, the fundamental difference, as I see it, is this. The court is of the opinion that this washing machine when in operation was an inherently dangerous instrumentality for use where an eight year old boy could have access to it. I am of opinion that it was not.
This washing machine was not a machine the mechanism and moving parts of which were unguarded. All its working parts were carefully guarded; and the rubber rollers between which this boy’s hand was caught were so carefully guarded that there was no way for him to accidentally get his hand caught between them. He must have intentionally inserted or thrust his fingers between them. The machine was an ordinary household appliance in use in thousands of homes throughout America, and, I think, was no more dangerous than many other common household appliances in daily use in homes all over the country.
There is no magic in the word “machine” to constitute a thing an inherently dangerous instrumentality, and the only evidence which in my opinion may even be said to tend to show that this machine was a dangerous instrumentality is the fact that this boy on this occasion succeeded in getting himself injured while tampering with it. But the mere fact that a normal eight year old boy has gotten hurt while playing with a thing does not prove that it was an *96inherently dangerous instrumentality to leave where he could have access to it.
Take for example the homely example of a horse or a dog. It is well known that a horse is apt to kick if you pull his tail and a dog to bite if you step on his tail. Boys of . about eight years of age have always seemed to have a predilection for doing both these things, and many have been kicked or bitten when they did so. But I take it that no court would hold a farmer guilty of negligence because when on a visit to his neighbor’s house he had tied his horse to the neighbor’s rack or left his dog in the neighbor’s yard, even though he saw the neighbor’s normal eight year old boy playing in the yard, unless the horse or dog was known to be vicious. A washing machine may be somewhat more novel to those of us who have reached or passed middle age than a horse or a dog; but in my opinion either a horse or a dog is an inherently more dangerous instrumentality than this washing machine, and power is always on in a horse or a dog.
There is a material difference between the consideration to be given the intelligence, knowledge and capacity for care of anormal eight year old boy when considering whether the boy was guilty of contributory negligence, and the consideration to be given these factors when considering the question whether a person who he alleges has injured him was guilty of primary negligence. It is said that a boy between seven and fourteen is presumed to be incapable of contributory negligence, until the contrary is proven. But in considering whether a person, who has left some instrumentality where such a boy could have access to it, has been guilty of primary negligence, it is not presumed that the boy was incapable of exercising any degree of care or prudence. It is a matter of common knowledge that a normal eight year old boy has very considerable intelligence and knowledge and is capable of exercising a very *97considerable degree of care and prudence. If it were not so, boys could not survive in their every day environment. Courts are not, and do not assume to be, more ignorant than the average man or woman.
I think that, as a matter of law, Gaitley was not guilty of negligence unless this washing machine when left running was an inherently dangerous instrumentality to leave unattended in a room into which a normal eight year old boy might come. I am further of opinion that the evidence is, as a matter of law, insufficient to prove that it was an inherently dangerous instrumentality even when left running; and that, on the contrary, the evidence shows that it was not an inherently dangerous instrumentality within the meaning of the rule that it is negligence to leave an inherently dangerous instrumentality where a child may lawfully have access to it.
I think the case should be reversed, and final judgment here entered for the plaintiffs in error.